DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
Claims 1 and 16 refer to elements by their identifying numbers from the figures when it appears they should be referring instead to the crystallographic orientation of the layers. For example, Claim 1 recites “a (110) silicon layer”. 110 is the identifying number seen first in Fig. 1. Amended Claim 1 is a result of Claims 5 and 6 being added to it. However, Claim 5 previously recited “a (111) silicon layer” which referred to the layers crystallographic orientation. This problem is exacerbated in Claim 16 which, at first, refers to the layers by their crystallographic orientation but then changes the reference to the layers identifying numbers in the drawings: “the semiconductor-on-insulator (SOI) substrate includes, from bottom to top, a (111) silicon layer, a buried insulator layer, and a (100) silicon layer; and
the group III nitride transistor device includes at least one Group III nitride material layer embedded within a trench that extends through the (130) silicon layer and the buried insulator layer and into an upper portion of the (110) silicon layer, making contact directly with the (110) silicon layer.”
Appropriate correction is required. Examination has proceeded with a presumption that the numbers should be the crystallographic orientation.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-12 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2019/0273028 to Jain et al (hereinafter Jain).
Regarding Claim 1, Jain discloses a semiconductor structure comprising:
a semiconductor-on-insulator (SOI) substrate (Fig. 5; 10);
a silicon-based transistor (54) that includes a portion of a silicon layer (12) of the SOI substrate; and 
a group III nitride transistor (68, Fig. 8; [0024]) device that is embedded in the SOI substrate and is adjacent to the silicon-based transistor (Fig. 5); wherein:
the semiconductor-on-insulator (SOI) substrate includes, from bottom to top, a (111) silicon layer (18, [0024]), a buried insulator layer (14), and a (100) silicon layer (12, [0024]); and
the group III nitride transistor device includes at least one Group III nitride material layer [0024] embedded within a trench that extends through the (100) silicon layer and the buried insulator layer and into an upper portion of the (111) silicon layer, making contact directly with the (111) silicon layer (Fig. 8).

Regarding Claim 4, Jain discloses the semiconductor structure of Claim 1. The limitation “wherein the group III nitride transistor device is a Monolithic Microwave Integrated Circuit (MMIC)” is 

Regarding Claim 7, Jain discloses the semiconductor structure of Claim 1, wherein at least one Group III nitride material, of the group III nitride transistor device, abuts a sub-surface of a (111) silicon layer of the SOI substrate (Fig. 8).

Regarding Claim 8, Jain discloses the semiconductor structure of Claim 1, wherein at least one Group III nitride material, of the group III nitride transistor device, has a topmost surface that is above, coplanar with, or below a top surface of a (100) silicon layer of the SOI substrate (Figs. 5 & 8).

Regarding Claim 9, Jain discloses the semiconductor structure of Claim 1, wherein the group III nitride transistor device comprises (i) a Group III nitride buffer layer (60) and (ii) a Group III nitride channel layer (62) located on the Group III nitride buffer layer, wherein the Group III nitride channel layer has a top surface that is above, coplanar with, or below a top surface of a (100) silicon layer of the SOI substrate (Figs. 5 & 8).

Regarding Claim 10, Jain discloses the semiconductor structure of Claim 1, wherein the group III nitride transistor device comprises (i) a buffer layer comprising GaN and (ii)a channel layer comprising AlGaN [0024].

Regarding Claim 11, Jain discloses the semiconductor structure of Claim 1, wherein the group III nitride transistor device is included in a trench in the SOI substrate (Figs. 5 & 8), and wherein the trench 

Regarding Claim 12, Jain discloses the semiconductor structure of Claim 11, wherein the spacer structure is in direct contact with entire sidewalls of the at least one Group III nitride material layer (Figs. 5 & 8).

Regarding Claim 16, Jain discloses a method of forming a semiconductor structure comprising:
forming a semiconductor-on-insulator (SOI) substrate (Fig. 5, 10);
forming a silicon-based transistor (54) that includes a portion of a silicon layer (12) of the SOI substrate; and
forming a group III nitride transistor (68, Fig. 8; [0024]) device that is embedded in the SOI substrate and is adjacent to the silicon-based transistor (Figs. 5 & 8); wherein:
the semiconductor-on-insulator (SOI) substrate includes, from bottom to top, a (111) silicon layer (18; [0024]), a buried insulator layer (14), and a (100) silicon layer (12); and
the group III nitride transistor device includes at least one Group III nitride material layer [0024] embedded within a trench that extends through the (100) silicon layer and the buried insulator layer and into an upper portion of the (111) silicon layer, making contact directly with the (111) silicon layer (Fig. 8).

Regarding Claim 19, Jain discloses the method of Claim 16. The limitation “wherein the group III nitride transistor device is a Monolithic Microwave Integrated Circuit (MMIC)” is not being given much patentable weight since the function of the transistor is not germane to the issue of patentability of the transistor itself.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain as applied to Claims 1 and 16 above, and further in view of US PG Pub 2015/0014778 to Cheng et al (hereinafter Cheng).
Regarding Claim 2, Jain discloses the semiconductor structure of Claim 1 but does not detail the wiring of the transistor array.
Cheng discloses a III-V based transistor (NMOS, Figs. 2& 17) and silicon based transistor (PMOS) wherein a first electrical contact that connects a first source/drain structure of the silicon-based transistor to a gate of the group III nitride transistor device (Fig. 17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have wired the transistors of Jain in a manner as claimed by Applicant. Transistors are connected together in various patterns based on the desired circuit being formed. The specific arrangement claimed by Applicant is common in the art and obvious in view of Cheng.

Regarding Claim 3, the combination of Jain and Cheng makes obvious the semiconductor structure of Claim 2 but do not disclose the length of the first electrical contact.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the first electrical contact less than 3 mm in length. The transistors of Jain and Cheng have measurements in the micrometer range. Forming the contacts to be 3 

Regarding Claim 17, Jain discloses the method of Claim 16 but does not detail the wiring of the transistor array.
Cheng discloses a III-V based transistor (NMOS, Figs. 2& 17) and silicon based transistor(PMOS) wherein a first electrical contact that connects a first source/drain structure of the silicon-based transistor to a gate of the group III nitride transistor device (Fig. 17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have wired the transistors of Jain in a manner as claimed by Applicant. Transistors are connected together in various patterns based on the desired circuit being formed. The specific arrangement claimed by Applicant is common in the art and obvious in view of Cheng.

Regarding Claim 18, the combination of Jain and Cheng makes obvious the semiconductor structure of Claim 17 but do not disclose the length of the first electrical contact.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the first electrical contact less than 3 mm in length. The transistors of Jain and Cheng have measurements in the micrometer range. Forming the contacts to be 3 millimeter or less would have been within the capability of a worker in the art. Having contacts of 3mm or less in length would have provided obvious benefits such as increased circuit density and miniaturization.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain.
Regarding Claim 13, Jain discloses the semiconductor structure of Claim 11, wherein the spacer structure comprises a first sidewall spacer adjoined to the sidewalls of the trench but does not disclose a second sidewall spacer adjoined to the sidewalls of the at least one Group III nitride layer.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the semiconductor structure of Jain to have included a second sidewall spacer. Forming additional insulating layers, particularly of differing materials, would have had the obvious effect of increasing isolation of the transistors to avoid cross talk and other parasitic interactions. Depending on the circuit being used, high power or frequency signals may be being sent, requiring greater degrees of isolation for the devices.

Regarding Claim 14, Jain discloses the semiconductor structure of Claim 13, wherein the first sidewall spacer comprises silicon nitride [0017]. Absent any unexpected results by Applicant, forming a second layer with a different material would have provided obvious benefits such as creating differing mediums for stray electrical fields to have to penetrate. 


Claim 15 is rejected under35U.S.C. 103 as being unpatentable over the combination of Jain and Cheng as applied to Claim 2 above and in further view of US Patent No. 9,407,214 to Pribble et al (hereinafter Pribble).
Regarding Claim 15, the combination of Jain and Cheng makes obvious the semiconductor structure of Claim 2 but does not disclose the wiring as claimed by Applicant.
Pribble discloses an MMIC power amplifier using silicon and III-V based materials for transistors within the circuit (Col. 6 Line 65-Col. 7 Line 23), including inductions coils (Col. 4 Lines 29-46).
. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection rely on references not specifically challenged in Applicant’s argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818